UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Commission file no. 0-26307 Jeantex Group, Inc. (Exact name of registrant as specified in its charter) Florida 82-0190257 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 17011 Beach Blvd., Suite 1230, Huntington Beach, CA (Address of principal executive offices, including zip code) 714-843-5455 (Registrant  s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes No X As of September 16, 2009, there were 96,258,196 shares of the issuer's Common Stock, $.001 par value per share, Class A Common Stock, (including 10,867,000 shares to be cancelled) and 9,958 shares of the issuer's Class B Common Stock, $.001 par value, issued and outstanding. JEANTEX GROUP, INC. INDEX PART I  FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets as of June 30, 2009 and December 31, 200 8 (unaudited) Statements of Operations for the Three Months and Six Months Ended June 30, 2009 and 200 8 and the period from January 1, 2007 (Inception) to June 30, 2009 (unaudited) Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 and the period from January 1, 2007 (Inception) to June 30, 2009(unaudited) Notes to Unaudited Financial Statements Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure about Market Risk Item 4. Control and Procedures Item 4T. Internal Control over Financial Reporting PART II  OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures 2 Jeantex Group, Inc. Notes to Unaudited Consolidated Financial Statements June 30, 2009 1. Basis of Presentation and Recent Accounting Pronouncements Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles applicable to interim financial statements. Accordingly, they do not include all of the information and notes required for complete financial statements. In the opinion of management, all adjustments necessary to present fairly the financial position, results of operations and cash flows at June 30, 2009 and for all the periods presented have been made. The financial information included in this quarterly report should be read in conjunction with the consolidated financial statements and related notes thereto in our Form 10-K for the year ended December 31, 2008. The results of operations for the six months ended June 30, 2009 are not necessarily indicative of the results to be expected for the full year ending December 31, 2009. Development Stage Company The Company has not earned significant revenue from planned principal operations since 2006. Accordingly, effective January 1, 2007, the Company's activities have been accounted for as those of a "Development Stage Enterprise" as set forth in Financial Accounting Standards Board Statement No. 7 ("SFAS 7"). Among the disclosures required by SFAS 7 are that the Company's financial statements be identified as those of a development stage company, and that the statements of operations, stockholders' equity (deficit) and cash flows disclose activity since the date of the Company's inception of development stage. 2. GOING CONCERN The Company's consolidated financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company has accumulated deficits of $17,664,728 at June 30, 2009. At June 30, 2009, the Companys current liabilities exceeded its current assets by $937,934. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to raise additional capital, obtain financing and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 3. NOTES PAYABLE At June 30, 2009 and December 31, 2008, notes payable consisted of the following: Interest expense on these notes for the six month periods ended June 30, 2009 and 2008 was $17,420 for each period. 4. PAYABLES TO RELATED PARTIES At June 30, 2009 and December 31, 2008, notes payable to related parties consisted of the following: The increases in note payable to PHI Group, Inc., Philand Corporation and short-term loan from officer by $21,000, $1,000 and $5,100 respectively, were for amounts lent to the Company to pay for operating expenses. Imputed interest on the interest free short-term loan from officer in the amount of $561 and $2,498 were included as an increase to additional paid in capital at June 30, 2009 and December 31, 2008, respectively. Item 2. Management's Discussion and Analysis Forward Looking Information The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" from liability for forward-looking statements. Certain information included in this Form 10-Q and other materials filed or to be filed by the Company with the Securities and Exchange Commission (as well as information included in oral statements or other written statements made or to be made by or on behalf of the Company) are forward-looking statements. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions that are not statements of historical facts. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "expect," "anticipate," "intends," "estimates," "forecast," "project" and similar expressions identify forward-looking statements. Such forward-looking statements involve important risks and uncertainties, many of which will be beyond the control of the Company. These risks and uncertainties could significantly affect anticipated results in the future, both short-term and long-term, and accordingly, such results may differ from those expressed in forward-looking statements made by or on behalf of the Company. These risks and uncertainties include, but are not limited to, changes in external competitive market factors or in the Company's internal budgeting process which might impact trends in the Company's results of operations, unanticipated working capital or other cash requirements, changes in the Company's business strategy or an inability to execute its strategy due to unanticipated change in the industries in which it operates, and various competitive factors that may prevent the Company from competing successfully in the marketplace. Although we believe that these assumptions were reasonable when made, these statements are not guarantees of future performance and are subject to certain risks and uncertainties, some of which are beyond our control, and are difficult to predict. Actual results could differ materially from those expressed in forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements, which reflect management's view only as of the date of this report. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect subsequence events or circumstances. Readers are also encouraged to review the Company's publicly available filings with the Securities and Exchange Commission. Results of Operations Three Months Ended June 30, 2009 Compared to Three Months Ended June 30, 2008 Revenues: The Company had no revenue for the quarters ended June 30, 2009 or 2008. Operating Expenses: The Company incurred total operating expenses of $18,808 for the quarter ended June 30, 2009 as compared to $9,385 for the same quarter in 2008. The increase is due to increase in general and administration expenses in the current period compared to the corresponding quarter in 2008. Loss from operations: The Company had losses from operations of $18,808 for the quarter ended June 30, 2009 as compared to a loss from operations of $9,385 for the quarter ended June 30, 2008. This increase of loss was due to the increase in general and administration expenses in the current quarter. Net loss: The Company had a net loss of $32,458 for the quarter ended June 30, 2009 as compared to a net loss of $21,884 in the same quarter in 2008. The net loss based on the basic and diluted weighted average number of common shares outstanding for the quarters ended June 30, 2009 and 2008 was $0.00 for both periods. Six Months Ended June 30, 2009 Compared to Six Months Ended June 30, 2008 Revenues: The Company had no revenue for the periods ended June 30, 2009 or 2008. Operating Expenses: The Company incurred total operating expenses of $27,199 for the period ended June 30, 2009 as compared to $17,977 for the same period in 2008. The operating expenses consisted of general and administration expenses. The general administration expenses increased in the period ended June 30, 2009 by $9,222 compared to the same period in the prior year due to an increase in audit fees. Loss from operations: The Company had losses from operations of $27,199 for the period ended June 30, 2009 as compared to a loss from operations of $17,977 for the same period in 2008. This increase of loss was due to anincrease in general and administration expense in the period ended June 30, 2009. Net loss: The Company had a net loss of $53,532 for the period ended June 30, 2009 as compared to a net loss of $42,573 in the same period in 2008. The net loss based on the basic and diluted weighted average number of common shares outstanding for the periods ended June 30, 2009 and 2008 was $0.00 for both periods. Liquidity and Capital Resources At June 30, 2009, the Company's had $47 in cash. The Company used $27,272 for operating activities during the six-month period ended June 30, 2009 compared to $25,666 for the same period in 2008. The use of cash in operating activities in 2009 and 2008 were for the payments of some accounts payable and interest. In financing activities, the Company obtained $27,100 and $25,300, respectively from proceeds on notes from a related party during the six-month period ended June 30, 2009 and 2008. The Company has incurred an accumulated deficit as of June 30, 2009 of $17,664,728. The future of the Company is dependent on its ability to generate cash from future acquisition of a business. There can be no assurance that the Company will be able to implement its current plan. Item 3. Quantitative and Qualitative Disclosure about Market Risk None Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures An evaluation was carried out under the supervision and with the participation of the Company's management, including the Chief Executive Officer ("CEO") and Chief Financial Officer ("CFO") (in this case the same person), of the effectiveness of the Company's disclosure controls and procedures as of June 30, 2009. Based on that evaluation, the CEO/CFO has concluded that the Company's disclosure controls and procedures are effective to provide reasonable assurance that: (i) information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is accumulated and communicated to the Company's management, including the CEO/CFO, as appropriate to allow timely decisions regarding required disclosure by the Company; and (ii) information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. Changes in Internal Controls There was no change in our internal control over financial reporting that occurred during this fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 4T. Internal Control over Financial Reporting This quarterly report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this quarterly report. PART II. OTHER INFORMATION Item 1. Legal Proceedings Christopher Long vs. Jeantex Group, Inc. et al., Case Number 07CC02012 On January 22, 2007, Christopher Long, former President and CEO of the Company, filed a claim with the Superior Court of California, County of Orange, Central Justice Center, against the Company and Henry Fahman, Interim President of the Company, for a total of $250,000 and accrued interest at 8% per annum in connection with the promissory note dated March 31, 2005 which was made to Christopher Long as a part of the Rescission Agreement between the Company and Lexor International, Inc. While these amounts have been recorded in the books of the Company, due to the fact that Christopher Long and his spouse failed to surrender the 10,867,000 shares of the Companys common stock to the Company as a condition of the referenced Rescission Agreement and because of the legal costs incurred by the Company as a result the legal proceedings against Lexor International, Inc. for personal injuries allegedly sustained by patrons of certain nail salons that purchased foot spas designed and manufactured by Lexor International, Inc. and Christopher Long, the Company believes these claims have no merit and intends to defend these claims. Ulrich vs. Than, et al. and related cross-action, Case Number 1-05-CV-040356; Welby, et al. vs. Le, et al. and related cross-action, Case Number 1-05-CV-038287; Feezor, et al. vs. Le, et al. and related cross-action, Case Number 1-04-CV-029940; Eakins vs. Lexor International, Inc. , et al., Case Number 1-05-CV-045817; Jordan, et al. vs. Lexor International, et al. , Case Number 1-05-CV-040365. Santa Clara County Superior Court, Civil - Unlimited Jurisdiction, 191 North First Street, San Jose, CA 95113: These claims noted above are for the personal injuries allegedly sustained by Plaintiffs as a result of their patronage of certain nail salons and the use of foot spas designed and manufactured by Defendants Lexor International, Inc., a Maryland corporation, and Christopher Lac Long, and sold by Defendants Lexor International, Inc., Christopher Lac Long and David Vo, individually and DBA Little Saigon Beauty Supply, which were allegedly defective and allegedly improperly designed, maintained, sanitized, disinfected, labeled and/or instructed by Defendants. Management believes these claims have no merit as far as Jeantex, Inc. and Jeantex Group, Inc. are concerned and will defend them vigorously. Yves Castaldi Corp.s Filing for Chapter 11 Bankruptcy Protection As a result of Yves Castaldi Corp.s filing for Chapter 11 protection with the United States Bankruptcy Court of the Central District of California and naming the Company as a creditor during the first quarter of Fiscal Year 2007, the Company has written off its cash investments in Yves Castaldi Corp. and relinquished its equity ownership in Yves Castaldi Corp. The Company will also reclaim all the 10,000,000 shares that were issued to Yves Castaldi Corp according the Stock Purchase Agreement dated December 20, 2005 between Yves Castaldi Corp. and the Company. Item 2. Unregistered Sales of Equity and Use of Proceeds None Item 3. Default upon senior Securities None Item 4. Submission of matters to a vote of security holders None Item 5. Other information None Item 6. Exhibits and Reports on Form 8-K (A) Exhibits Index to Exhibits. Exhibit 31.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE/FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Sections 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 SIGNATURES Pursuant to the requirements of Section 13 or 15(b) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JEANTEX GROUP, INC. (Registrant) Date: September 17, 2009 By: /s/ Henry D. Fahman Henry D. Fahman, Principal Executive/Financial Officer
